DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities:  
Independent claims 1 and 11 each recite steps (a)-(c) and then steps (e)-(h), but there is no step (d) recited. It is unclear if this is a typographical error (i.e. steps (e)-(h) should simply be steps (d)-(g)), or if there is a step (d) that was accidentally omitted from the claim.
Claim 11 recites the unclear limitation “(g) using said processor to convert said measured voltage of said exposed portion into a position said exposed portion”, which it appears should instead recite “(g) using said processor to convert said measured voltage of said exposed portion into a position of said exposed portion”.
Claim 15 recites the unclear limitation “(c) using said processor to convert said measured voltage between of second exposed portion to determine a position of said second exposed portion”, which it appears should instead recite “(c) using said processor to convert said measured voltage of said second exposed portion to determine a position of said second exposed portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “(ii) voltage measurement equipment configured to measure a voltage between an electrode within said patient and a reference electrode, (iii) a processor configured to convert said measured voltage between said electrode within said patient and said reference electrode into location information” in lines 4-8, and later recites the limitation “(f) while said distal end of said guide wire is within said patient. using said voltage measuring equipment to measure a voltage between said exposed portion and said reference electrode; (g) using said processor to convert said measured voltage between said exposed portion and said reference electrode into location information for said exposed portion;” in lines 17-21. It is unclear if the “electrode” and “exposed portion” are meant to refer to the same structure (i.e. the exposed portion acts as the electrode such that the voltage measuring equipment is configured to measure a voltage between an electrode/exposed portion within said patient and a reference electrode) or, alternatively, if the “electrode” and “exposed portion” are meant to refer to separate and distinct structural elements (i.e. the voltage measuring equipment is configured to measure a voltage between an electrode within said patient and a reference electrode and, separately, using the voltage measuring equipment to measure a voltage between the exposed portion and said reference electrode). Thus, the scope of the claim is indeterminate.
	Claims 2-10 are rejected based on their dependence from independent claim 1.
	Claim 11 recites the limitation “(ii) voltage measurement equipment configured to measure a voltage of an electrode within said patient, (iii) a processor configured to convert said measured voltage between said electrode within said patient and said reference electrode into a position,”  in lines 4-7, and later recites the limitation “(f) while said distal portion of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage of said exposed portion; (g) using said processor to convert said measured voltage of said exposed portion into a position said exposed portion;” in lines 17-20. It is unclear if the “electrode” and “exposed portion” are meant to refer to the same structure (i.e. the exposed portion acts as the electrode such that the voltage measuring equipment is configured to measure a voltage of an electrode/exposed portion within said patient) or, alternatively, if the “electrode” and “exposed portion” are meant to refer to separate and distinct structural elements (i.e. the voltage measuring equipment is configured to measure a voltage of an electrode within said patient and, separately, using the voltage measuring equipment to measure a voltage of said exposed portion). Thus, the scope of the claim is indeterminate.
	Claim 11 also recites the limitation “said reference electrode” in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-20 are rejected based on their dependence from independent claim 11.
Claim 15 recites the limitation "said distal end of said guide wire" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is noted independent claim 11, from which claim 15 depends, recites a “distal portion” but does not specifically recite a “distal end”.
Claim 19 recites the limitation "said distal end of said guide wire" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is noted independent claim 11, from which claim 19 depends, recites a “distal portion” but does not specifically recite a “distal end”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US Publication No. 2015,0080762 A1), further in view of Meller et al. (US Patent No. 8,764,683 B2).

	Regarding claim 1 as best understood, Kassab et al. discloses a method for displaying the position of a guide wire within a patient, comprising 
(a) providing a mapping and navigation system, including:
(i) electrodes (110, 112, 114, 116) configured to pass an electrical current through said patient (see [0088] and [0138]),
(ii) voltage measurement equipment configured to measure a voltage between an electrode within said patient and a reference electrode (see Figure 9A and [0133] and [0138]), 
(iii) a processor (502, 902) configured to convert said measured voltage between said electrode within said patient and said reference electrode into location information (see Figure 9A and [0104], [0107], and [0133])
(iv) a display for visually displaying said location information (see [0107], [0110], and [0133]); 
(b) providing a guide wire having a proximal end and a distal end (see Figure 3 and [0099] and [0128]), including, 
(i) an electrically conductive core wire (see [0099] and [0128]), 
(iii) an electrically insulating coating over said guide wire (see [0099]); 
(c) providing an exposed portion (102) within said distal end of said guide wire (see Figure 9A and [0099] and [0128]); 
(e) electrically connecting said voltage measuring equipment to said guide wire (see Figure 9A and [0133] and [0138]);
(f) while said distal end of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage between said exposed portion and said reference electrode (see Figure 9A and [0133] and [0138]); 
(g) using said processor to convert said measured voltage between said exposed portion and said reference electrode into location information for said exposed portion (see Figure 9A and [0104], [0107], and [0133]); and 
(h) displaying said location information for said exposed portion on said display (see [0107], [0110], and [0133]).  
It is noted Kassab et al. describes a guide wire having a long coiled body (see [0128]) but does not specifically teach an electrically conductive helical coil. However, Meller et al. teaches a guide wire including an electrically conductive core wire (42) (see col. 6, lines 18-21), an electrically conductive helical coil (52) (see Figures 3-4 and col. 5, lines 40-60), and an electrically insulating coating (80) over said guide wire (see Figure 10 and col. 9, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include a guide wire including an electrically conductive helical coil, as disclosed in Meller et al., so as to provide bending flexibility, fluoroscopic visibility, and to protect wiring that runs from the distal end to the proximal end of the guidewire (see Meller et al.: col. 5, lines 44-46).
Regarding claim 2, Meller et al. teaches said core wire and said helical coil are configured to deflect a tip of said guide wire when said helical coil is rotated with respect to said core wire (see col. 5, lines 40-60).
Regarding claim 3, Meller et al. teaches said electrically insulating coating on said guide wire also provides a low surface friction (see col. 9, lines 14-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include said electrically insulating coating on said guide wire also provides a low surface friction, as disclosed in Meller et al., so as to seal the distal end of the guide wire, rendering it watertight, and create a smooth, continuous surface which is advantageous in certain applications, such as delivering pace-makers and other implantable device leads (see Meller et al.: col. 9, lines 23-27).
Regarding claim 4, Meller et al. teaches said guide wire is also radio opaque (see col. 5, lines 28-30 and lines 41-42 and col. 9, lines 11-13).
Regarding claim 5, Kassab et al. teaches (a) providing a second exposed portion on said guide wire that is separated from said first exposed portion (see Figure 9A and [0099] and [0128]); 
(b) while said distal end of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage between said second exposed portion and said reference electrode (see Figure 9A and [0099] and [0128]); 
(c) using said processor to convert said measured voltage between said second exposed portion and said reference electrode into location information for said second exposed portion (see Figure 9A and [0104], [0107], and [0133]); and 
(d) displaying said location information for said second exposed portion on said display (see [0107], [0110], and [0133]).  
Regarding claim 6, Kassab et al. teaches providing an electrically insulating sheath (750) configured to selectively cover said second exposed portion (see Figure 8B and [0137]).  
Regarding claim 7, Meller et al. teaches said electrically insulating coating on said guide wire also provides a low surface friction (see col. 9, lines 14-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include said electrically insulating coating on said guide wire also provides a low surface friction, as disclosed in Meller et al., so as to seal the distal end of the guide wire, rendering it watertight, and create a smooth, continuous surface which is advantageous in certain applications, such as delivering pace-makers and other implantable device leads (see Meller et al.: col. 9, lines 23-27).
Regarding claim 8, Meller et al. teaches said guide wire is also radio opaque (see col. 5, lines 28-30 and lines 41-42 and col. 9, lines 11-13).
Regarding claim 9, Kassab et al. teaches (a) providing a second exposed portion on said guide wire that is separated from said first exposed portion (see Figure 9A and [0099] and [0128]); 
(b) while said distal end of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage between said second exposed portion and said reference electrode (see Figure 9A and [0099] and [0128]); 
(c) using said processor to convert said measured voltage between said second exposed portion and said reference electrode into location information for said second exposed portion (see Figure 9A and [0104], [0107], and [0133]); and 
(d) displaying said location information for said second exposed portion on said display (see [0107], [0110], and [0133]).  
Regarding claim 10, Kassab et al. teaches providing an electrically insulating sheath (750) configured to selectively cover said second exposed portion (see Figure 8B and [0137]).  
Regarding claim 11 as best understood, Kassab et al. discloses a method for displaying the position of a guide wire within a patient, comprising 
(a) providing a mapping and navigation system, including, 
(i) electrodes (110, 112, 114, 116) configured to pass an electrical current through said patient (see [0088] and [0138]),
(ii) voltage measurement equipment configured to measure a voltage of an electrode within said patient (see Figure 9A and [0133] and [0138]),
(iii) a processor (502, 902) configured to convert said measured voltage between said electrode within said patient and said reference electrode into a position (see Figure 9A and [0104], [0107], and [0133]),
(iv) a display for visually displaying said position (see [0107], [0110], and [0133]);
(b) providing a guide wire having a proximal end and a distal end (see Figure 3 and [0099] and [0128]), including,
(i) an electrically conductive core wire (see [0099] and [0128]),
(iii) an electrically insulating coating over said guide wire (see [0099]);
(c) providing an exposed portion (102) within said distal end of said guide wire (see Figure 9A and [0099] and [0128]);
(e) electrically connecting said voltage measuring equipment to said proximal portion of said guide wire (see Figure 9A and [0128], [0133], and [0138]);
(f) while said distal portion of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage of said exposed portion (see Figure 9A and [0133] and [0138]);
(g) using said processor to convert said measured voltage of said exposed portion into a position said exposed portion (see Figure 9A and [0104], [0107], and [0133]); and
(h) displaying said position for said exposed portion on said display (see [0107], [0110], and [0133]).  
It is noted Kassab et al. describes a guide wire having a long coiled body (see [0128]) but does not specifically teach an electrically conductive helical coil that is electrically connected to said conductive core wire. However, Meller et al. teaches a guide wire including an electrically conductive core wire (42) (see col. 6, lines 18-21), an electrically conductive helical coil (52) that is electrically connected to said conductive core wire (see Figures 3-4 and col. 5, lines 40-60), and an electrically insulating coating (80) over said guide wire (see Figure 10 and col. 9, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include a guide wire including an electrically conductive helical coil, as disclosed in Meller et al., so as to provide bending flexibility, fluoroscopic visibility, and to protect wiring that runs from the distal end to the proximal end of the guidewire (see Meller et al.: col. 5, lines 44-46).
Regarding claim 12, Meller et al. teaches said core wire and said helical coil are configured to deflect a tip of said guide wire when said helical coil is rotated with respect to said core wire (see col. 5, lines 40-60).
Regarding claim 13, Meller et al. teaches said electrically insulating coating on said guide wire also provides a low surface friction (see col. 9, lines 14-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include said electrically insulating coating on said guide wire also provides a low surface friction, as disclosed in Meller et al., so as to seal the distal end of the guide wire, rendering it watertight, and create a smooth, continuous surface which is advantageous in certain applications, such as delivering pace-makers and other implantable device leads (see Meller et al.: col. 9, lines 23-27).
Regarding claim 14, Meller et al. teaches said guide wire is also radio opaque (see col. 5, lines 28-30 and lines 41-42 and col. 9, lines 11-13).
Regarding claim 15, Kassab et al. teaches (a) providing a second exposed portion on said guide wire that is separated from said first exposed portion (see Figure 9A and [0099] and [0128]); 
(b) while said distal end of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage of said second exposed portion (see Figure 9A and [0099] and [0128]); 
(c) using said processor to convert said measured voltage between of second exposed portion to determine a position of said second exposed portion (see Figure 9A and [0104], [0107], and [0133]); and 
(d) displaying said position for said second exposed portion on said display (see [0107], [0110], and [0133]).
Regarding claim 16, Kassab et al. teaches providing an electrically insulating sheath (750) configured to selectively cover said second exposed portion (see Figure 8B and [0137]).
Regarding claim 17, Meller et al. teaches said electrically insulating coating on said guide wire also provides a low surface friction (see col. 9, lines 14-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kassab et al. to include said electrically insulating coating on said guide wire also provides a low surface friction, as disclosed in Meller et al., so as to seal the distal end of the guide wire, rendering it watertight, and create a smooth, continuous surface which is advantageous in certain applications, such as delivering pace-makers and other implantable device leads (see Meller et al.: col. 9, lines 23-27).
Regarding claim 18, Meller et al. teaches said guide wire is also radio opaque (see col. 5, lines 28-30 and lines 41-42 and col. 9, lines 11-13).
Regarding claim 19, Kassab et al. teaches (a) providing a second exposed portion on said guide wire that is separated from said first exposed portion (see Figure 9A and [0099] and [0128]); 
(b) while said distal end of said guide wire is within said patient, using said voltage measuring equipment to measure a voltage of said second exposed portion (see Figure 9A and [0099] and [0128]); 
(c) using said processor to convert said measured voltage for second exposed portion to a position for said second exposed portion (see Figure 9A and [0104], [0107], and [0133]); and 
(d) displaying said position for said second exposed portion on said display (see [0107], [0110], and [0133]).
Regarding claim 20, Kassab et al. teaches providing an electrically insulating sheath (750) configured to selectively cover said second exposed portion (see Figure 8B and [0137]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maskara et al. (US 9,031,647 B2) describes a mapping guide wire having an electrically conductive core wire and an electrically insulating coating over the guide wire with multiple sections of the insulating coating removed to expose portions of the core wire that serve as electrodes in either unipolar or bipolar configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791